440 S.E.2d 133 (1994)
Lori K. SHULL, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 931032.
Supreme Court of Virginia.
January 21, 1994.

ORDER
Upon consideration of the record, the briefs, and the argument of counsel for the appellee, the Court is of opinion that the conduct of the appellant constituted carnal knowledge of a child within the meaning of Code§ 18.2-63, see Ashby v. Commonwealth, 208 Va. 443, 158 S.E.2d 657 (1968), cert. denied, 393 U.S. 1111, 89 S.Ct. 884, 21 L.Ed.2d 808 (1969), and Ryan v. Commonwealth, 219 Va. 439, 247 S.E.2d 698 (1978), and, therefore, that there is no error in the judgment of the Court of Appeals, 431 S.E.2d 924. Accordingly, the said judgment is affirmed. The appellant shall pay to the Commonwealth of Virginia thirty dollars damages.
It is ordered that the Circuit Court of Dinwiddie County allow counsel for the appellant a fee of $725 for services rendered the appellant on this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses.
The Commonwealth shall recover of the appellant the amount paid court-appointed counsel to represent her in this proceeding, counsel's costs and necessary direct out-of-pocket expenses, and the fees and costs to be assessed by the clerk of this Court and the clerks of the courts below.
This order shall be certified to the Court of Appeals of Virginia and to the Circuit Court of Dinwiddie County.
It is further ordered that a copy of this order be published in the Virginia Reports.